
	

113 HR 5469 IH: Propane Supply and Security Act of 2014
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5469
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Mr. Latta introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prevent future propane shortages, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Propane Supply and Security Act of 2014.
		2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the Energy Information Administration.
			(2)CommissionThe term Commission means the Federal Energy Regulatory Commission.
			(3)Propane pipelineThe term propane pipeline means a pipeline regulated under chapter 601 of title 49, United States Code, that is used to
			 transport propane.
			(4)SecretaryThe term Secretary means the Secretary of Energy.
			3.Information collection
			(a)In generalThe Administrator, in coordination with other Federal and State officials, as appropriate, shall
			 publish to the maximum extent practicable and consistent with
			 confidentiality requirements, data on—
				(1)propane storage, including—
					(A)weekly inventory disaggregated below the level of the Petroleum Administration for Defense
			 Districts (PADD) including—
						(i)data at the State and local level; and
						(ii)aggregate data at market hubs around Conway, Kansas, Mont Bellvieu, Texas, and any other market
			 hubs of significant regional scope; and
						(B)weekly data to separately account for non-fuel propylene and propane for PADD 3 and other regions
			 if
			 the Administrator determines that inclusion of the nonfuel propylene
			 supply data significantly distorts propane supply and pricing data, and
			 the Administrator determines it is feasible to collect separate data and
			 nonfuel propylene and propane; and
					(2)propane markets, including pricing data, for residential customers in States that voluntarily
			 choose to participate in the State Heating Oil and Propane Program (SHOPP)
			 of the Energy Information Administration.
				(b)Biannual working and net available storage capacity reportThe Administrator shall publish data on storage at—
				(1)major market centers, including the regions around Conway, Kansas and Mont Bellvieu, Texas; and
				(2)to the extent practicable based on existing surveys and consistent with confidentiality
			 requirements, the regions reported in the weekly and monthly inventory
			 data under subsection (a).
				4.Coordinated response to emergencies
			(a)In generalThe Secretary shall lead and coordinate Federal and State emergency response efforts with respect
			 to propane supply emergencies in any State or region of the United States
			 that are characterized, as determined by the Secretary, by—
				(1)sudden increases in consumer prices for propane; or
				(2)propane supply shortages that threaten public safety or livestock safety.
				(b)DutiesIn carrying out subsection (a), the Secretary shall—
				(1)establish criteria to determine when an emergency response action would be triggered;
				(2)establish a system for forecasting and tracking the availability of propane, with an emphasis on
			 predicting supply shortages;
				(3)establish a system for alerting other Federal agencies, States, industry groups, and appropriate
			 stakeholders of the crisis—
					(A)before an emergency; and
					(B)when the Secretary determines that an emergency has occurred;
					(4)establish a plan for coordinated response to an emergency by Federal and State agencies using their
			 existing authorities; and
				(5)establish criteria to determine when the emergency has ended.
				(c)ActionsAn emergency response carried out under this section may include actions by Federal and State
			 agencies using their existing authorities—
				(1)to protect consumers from unfair pricing;
				(2)to expedite the distribution of propane through available transportation modes, including
			 provisions—
					(A)to exempt motor carriers of propane from hours-of-service restrictions;
					(B)to prioritize propane shipments by rail;
					(C)to exempt vessels carrying propane from United States-flag ship requirements under the Jones Act;
			 and
					(D)for actions by the Commission to prioritize propane shipments over other shipments in batched
			 pipelines; and
					(3)expedited release of energy assistance funds.
				(d)EffectNothing in this section limits any existing agency authority of a Federal agency.
			5.Definition of consumer propane prices
			(a)Functions of propane education and research councilSection 5(f) of the Propane Education and Research Act of 1996 (15 U.S.C. 6404(f)) is amended in
			 the first sentence by inserting to train propane distributors and consumers in strategies to mitigate negative effects of future
			 propane price spikes, after to enhance consumer and employee safety and training,.
			(b)Market survey and consumer protection price analysisSection 9(a) of the Propane Education and Research Act of 1996 (15 U.S.C. 6408(a)) is amended in
			 the first sentence by striking only data provided by the Energy Information Administration and inserting the refiner price to end users of consumer grade propane, as published by the Energy Information
			 Administration.
			6.Regional propane reserve study
			(a)StudyNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a
			 study to determine the effectiveness and feasibility of establishing 1 or
			 more propane storage facilities, to be operated separately from the
			 Strategic Petroleum Reserve established under part B of title I of the
			 Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.).
			(b)PlanFollowing completion of the study under subsection (a), the Secretary may submit to Congress and
			 the President a plan describing—
				(1)the proposed acquisition of storage and related facilities or storage services, including—
					(A)the potential use of storage facilities not currently in use; and
					(B)a determination of the combination of primary, secondary, and tertiary storage facilities that will
			 be used;
					(2)the proposed acquisition of propane for storage;
				(3)the proposed methods of disposition of propane;
				(4)the estimated costs of establishment, maintenance, and operation;
				(5)the efforts the Secretary will make—
					(A)to minimize any potential need for future drawdowns; and
					(B)to ensure the distributors and importers are not discouraged from maintaining and increasing
			 supplies of propane;
					(6)the proposed actions to ensure the quality of the propane; and
				(7)the proposed accounts and funding structures required for acquisition of propane and propane
			 storage facilities.
				7.Storage facility loans for propane storageSection 1614(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8789(a)) is amended by
			 inserting , including facilities for propane that is used for drying and heating before the period at the end.
		8.Study of jurisdictionNot later than 1 year after the date of enactment of this Act, the Comptroller General of the
			 United States shall complete a study of facilities appurtenant to propane
			 pipelines (such as terminals and storage facilities) that are not subject
			 to the jurisdiction of the Commission (as of the date on which the study
			 commences) to determine—
			(1)whether and to what degree the nonjurisdictional nature of the facilities had an impact on the
			 propane price spike during the winter of 2013 to 2014; or
			(2)whether findings described in paragraph (1) demonstrate whether it would be in the public interest
			 to enact a change in law to place such facilities under the jurisdiction
			 of the Commission.
			
